In re Kansas City Southern Railway Company;—Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. C, No. 98-1473; to the Court of Appeal, Fourth Circuit, Nos. 2000-C-2540, 2000-C-2550, 2000-C-2555, 2000-C-2556, 2000-C-2560, 2000-C-2578.
Granted. From the interrogatories and answers to interrogatories filed by the three plaintiffs employed by relator, we find none of the plaintiffs’ exposure to chemicals occurred in Orleans Parish, making Orleans Parish an improper venue for purposes of La.Code Civ.P. art. 74. Accordingly, the judgment of the trial *667court is reversed, and relator’s exception of improper venue is granted.